Jenkins, P. J.-
1. If the amount in controversy in a suit in a justice’s court exceeds fifty dollars, even though only a question of laiv is involved, the losing party, Avhere the nature of the ruling complained of is not *594such as to dismiss the ease, may select one of three remedies, — an appeal to a jury in the justice’s court, an appeal to the superior court, or a certiorari. Toole v. Edmondson, 104 Ga. 776, 783 (31 S. E. 25) ; Ansley v. Farley, 126 Ga. 425 (55 S. E. 180) ; Crawford County Bank v. Briti-Hightower Co., 17 Ga. App. 804 (88 S. E. 691).
Decided January 15, 1932.
Fred L. Brewer, for plaintiff in error.
Fmnlc B. Stow, J oseph E. Blaokshear, contra.
2. In the instant ease, where it appeared that on the previous trial in the justice’s court the magistrate had stricken the answer of the defendant and entered up judgment for the plaintiff, under the ruling in Toole v. Edmondson, supra, it was error for the judge of the superior court to dismiss the appeal on the ground that the exclusive remedy afforded the defendant in order to review the judgment in the justice’s court was by certiorari. Helmly v. Davis, 100 Ga. 493 (28 S. E. 231). This ruling is not in conflict with the cases of Maddox v. Witte, 100 Ga. 316 (27 S. E. 163) Humphries v. Blalock, 100 Ga. 404 ( 28 S. E. 165) ; Brown v. Robinson, 91 Ga. 277 (18 S. E. 156), and similar cases where the effect of the previous ruling in the justice’s court was to dismiss the case there pending, many of which cases are referred to and distinguished in Toole v. Edmondson, supra.

Judgment reversed.


Stephens and Bell, JJ., concur.